                IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF WISCONSIN

LINDA STECKER,
individually and on behalf of
all others similarly situated,
             Plaintiff,                                Case No.: 19-CV-400

       v.

O’BRIEN STEEL SERVICE CO.,
         Defendant.


                                        ORDER


       Having reviewed Plaintiff’s Unopposed Motion for Approval of Collective

Action Settlement and its supporting documents, the motion (ECF No. 26) is granted

and IT IS HEREBY FURTHER ORDERED that:

       1.     the Parties’ Settlement Agreement (ECF No. 26-1) is a fair, reasonable, and

adequate resolution of bona-fide disputes under the FLSA and Wisconsin’s wage and

hour laws;

       2.     the Parties’ Joint Stipulation to Certify a Collective Action Pursuant to 29

U.S.C. § 216(b) (ECF No. 26-1 at 12-14) is GRANTED;

       3.     Linda Stecker is APPOINTED as Class Representative for the 29 U.S.C.

§ 216(b) collective class;




         Case 2:19-cv-00400-WED Filed 12/26/19 Page 1 of 3 Document 30
       4.     Hawks Quindel, S.C. is APPOINTED as Class Counsel;

       5.     the Parties’ proposed Notice of Class Action Settlement (ECF No. 26-1) is

APPROVED as the best notice practicable under the circumstances for distribution to

all putative members of the Collective Class and approving that the provision of the

Notice of Class Action Settlement by mail constitutes valid, due, and sufficient notice to

Collective Class Members in full compliance with applicable law, including the due

process clause of the United States Constitution;

       6.     Defendant’s Counsel SHALL PRODUCE a class list to Class Counsel as a

Microsoft Excel spreadsheet including each putative Class Member’s name, street

address, city, state, zip code, and phone number (with each piece of data as a separate

column) within seven (7) days of the date of this Order;

       7.     Class Counsel SHALL MAIL the Notice of Class Action Settlement to the

Class Members within seven (7) days of the Defense Counsel providing a class list as set

forth in Section 6 above;

       8.     any putative member of the Collective Class SHALL FILE a Consent Form

within thirty (30) days of Notice’s mailing (the “Notice Period”) in order to assert their

FLSA claims as set forth in this matter;

       9.     Defendant     SHALL     DELIVER       to   Class   Counsel   the   payments

contemplated in the Settlement Agreement and Exhibit A of the Settlement Agreement

within fourteen (14) days of the close of the Notice Period;


                                           Page 2 of 3

        Case 2:19-cv-00400-WED Filed 12/26/19 Page 2 of 3 Document 30
      10.    Class Counsel SHALL FILE a Stipulated Motion for Dismissal within

fourteen days of Class Counsel’s receipt of the settlement checks from Defendant.

      Dated at Milwaukee, Wisconsin this 26th day of December, 2019.




                                               _________________________
                                               WILLIAM E. DUFFIN
                                               U.S. Magistrate Judge




                                         Page 3 of 3

        Case 2:19-cv-00400-WED Filed 12/26/19 Page 3 of 3 Document 30
